NO.  07-10-0191-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                                MARCH
8, 2011
______________________________
 
                                                      FRANCISCO F. SALINAS,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
                                                                                                            Appellee
                                              _____________________________
 
                      FROM THE 364th DISTRICT
COURT OF LUBBOCK COUNTY;
 
                 NO. 2005-409,638; HON. BRADLEY
S. UNDERWOOD, PRESIDING
                                            ______________________________
 
Memorandum
Opinion
______________________________
 
Before
QUINN, C.J., and HANCOCK and PIRTLE, JJ.
            Appellant Francisco F. Salinas
appeals the judgment adjudicating him guilty of aggravated assault with a
deadly weapon.  Through a single issue,
he contends that the trial court erred when it failed to conduct a separate
punishment hearing pursuant to article 42.12 §5(b) of the Code of Criminal
Procedure.  We affirm.
            To
preserve a complaint for our review, a party must have presented to the trial
court a timely request, objection, or motion that states the specific grounds
for the desired ruling if they are not apparent from the context of the
request, objection, or motion. Tex. R. App. P. 33.1(a)(1);
Lovill v. State, 319
S.W.3d 687, 691-92 (Tex. Crim. App. 2009).  Further, the trial
court must have ruled on the request, objection, or motion, either expressly or
implicitly, or the complaining party must have objected to the trial court's
refusal to rule.  Tex. R. App. P. 33.1(a)(2);
Mendez v. State, 138
S.W.3d 334, 341 (Tex. Crim. App. 2004).  Furthermore, the
Court of Criminal Appeals has held that a separate punishment hearing that
follows a revocation of deferred adjudication and an adjudication of guilt is “a
statutory right which can be waived.”  Vidaurri v. State, 49 S.W.3d 880, 886 (Tex. Crim. App. 2001).  Thus, to avoid
forfeiture of the right to a separate punishment hearing, a defendant must
complain at trial or in a motion for new trial. Id.; see Hardeman v. State, 1
S.W.3d 689, 690 (Tex. Crim. App. 1999); Lincoln v. State, 307
S.W.3d 921, 925 (Tex. App.–Dallas 2010, no pet.);
Gober v. State, 917
S.W.2d 501, 502 (Tex. App.–Austin 1996, no pet.) (holding “that an accused who raises
no objection [to the lack of a separate hearing on punishment] at the
[adjudication] hearing or in a motion for new trial has failed to preserve
error and may not raise his complaint for the first time on appeal”).   
Here, appellant failed to object at the time
of trial.  Nor did he mention anything
about the lack of a separate punishment hearing in his motion for new
trial.  Therefore, the complaint before
us was not preserved for review, and we overrule the issue.  See Vidaurri,
49 S.W.3d at 886. 
Accordingly, we affirm the judgment of the trial
court.
 
                                                                                    Brian
Quinn
                                                                        Chief
Justice
 
 Do not publish.